DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application is in response to the claims filed 12/17/2020. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming claim objections and 35 USC § 112, 101 and 103 Rejections.

Examiner's Note Regarding Statutory Subject Matter Under 35 U.S.C. § 101

Based on Instant Specification, at Paragraph [0088], Examiner submits that computer readable medium as disclosed excludes carrier waves and are not signals per 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “behaviorally” in claim 1, line 2, is a relative term which renders the claim indefinite. The term “behaviorally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1, line 2, is rejected as being indefinite because the limitation “behaviorally” renders the claim to be indefinite since it is not clear how the behavior would classify the equipment associated with the system.  For examining purposes, Examiner is interpreting “behaviorally” to be merely classifying the equipment associated with the system.
Dependent claims 2-8 are also rejected under the same rationale since they fail to remedy the deficiency.

The term “behaviorally” in claim 9, line 2, is a relative term which renders the claim indefinite. The term “behaviorally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 9, line 2, is rejected as being indefinite because the limitation “behaviorally” renders the claim to be indefinite since it is not clear how the behavior would classify the equipment associated with the system.  For examining purposes, Examiner is interpreting “behaviorally” to be merely classifying the equipment associated with the system.
Dependent claims 10-19 are also rejected under the same rationale since they fail to remedy the deficiency.

The term “behaviorally” in claim 20, line 4, is a relative term which renders the claim indefinite. The term “behaviorally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 20, line 4, is rejected as being indefinite because the limitation “behaviorally” renders the claim to be indefinite since it is not clear how the behavior would classify the equipment associated with the system.  For examining purposes, Examiner is interpreting “behaviorally” to be merely classifying the equipment associated with the system.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 limitations recite “a classification module configured to…, a profiling module configured to…, a normalizing characteristics module configured to…, and an insights and service actionable generation module configured to…” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure of the receiving module, the sending module, and the 
Dependent claims 2-8 are also rejected under the same rationale since they fail to remedy the deficiency.

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalate et al. (2018/0373234, hereinafter Khalate) in view of Narain et al. (2018/0356969, hereinafter Narain).

Regarding claim 1, Khalate discloses a system for generating equipment behavior, comprising:
a classification module configured to behaviorally classify an equipment associated with the system into normalizing classification and behavior classification based on characterized data and attributes received corresponding to the equipment (Khalate discloses that the predicative diagnostics system gathers data and/or parameters from one or more chillers (equipment); from the collected data, the predicative diagnostics system predicts and classifies whether the chiller in real time operating conditions are “trending” or to be faulty or are normal) (Khalate, para. 96);
a profiling module configured to process the normalizing and behavior classifications to generate one or more profiles corresponding to the equipment, wherein the one or more profiles represent time-granular behavior patterns of the equipment (Khalate discloses that the profile generator 1322 configured to develop user profiles and/or time profiles for a respective room based on the identified usage patterns by the pattern recognition) (Khalate, Fig. 13; para. 143);
a normalized characteristics module configured to generate time-granular normalized characteristics for the equipment using the time-granular behavior patterns (Khalate discloses that the profile generator 1322 configured to develop user profiles and/or time profiles for a respective room based on the identified usage patterns by the pattern recognition) (Khalate, Fig. 13; para. 143); and
an insights and service actionable generation module configured to normalize variances of the generated time-granular normalized characteristics and the time-granular behavior patterns to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation (Khalate discloses that the fault predictions 750 include fault indications as well as recommendations actions to repair connected equipment 610 to prevent the fault from occurring) (Khalate, para. 108).
Khalate does not explicitly disclose normalize variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation.
Narain teaches normalize variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation (Narain discloses that the process 5300 calculates normalized CDD, HDD, and energy consumption (variances) for each time interval in a baseline period or duration) (Narain, para. 292).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Narain related to normalizing variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations and to combine with Khalate in order to increase the efficiency of generating optimized data time series from the raw data time series (Narain, para. 4).

Regarding claim 2, Khalate and Narain discloses the system of claim 1, wherein the behavior patterns of the equipment are represented using one or more user-interpretable generalized performance categories depicting how the equipment operates internally and changes in a lifecycle of the equipment due to changing external conditions, end usage and intervention events for the equipment, and wherein the one or more user-interpretable generalized performance categories comprise availability, compliance, health, optimized operations and efficiency, update and upgrade (Khalate discloses that the predicative diagnostics system 502 is configured to learn from past data and create an algorithmic model which can (i) update itself and make predictions based on to the changing time frame and geographical conditions, (ii) recognize patterns exhibited by faults, and/or (iii) automatically find the most likely diagnostics by learning from the patterns exhibited by the faults, the predictive diagnostics system performs segmentation which includes identifying, sorting, categorizing, labeling, and/or processing the monitored variables based on various operating conditions at the time the data was collected) (Khalate, para. 95, 125).

Regarding claim 3, Khalate and Narain discloses the system of claim 2, wherein the one or more profiles are built using the user-interpretable generalized performance categories and user-editable hierarchies with one or more interrelated editable dimensions for different types of end usage of the equipment and interpretation, and wherein the editable dimensions for building up behavior comprise period dimension, usage dimension and performance behavior categorization and relationship dimension (Khalate discloses that the predictive diagnostics system performs segmentation which includes identifying, sorting (hierarchies), categorizing, labeling (editable), and/or processing the monitored variables based on various operating conditions at the time the data was collected) (Khalate, para. 125).

Regarding claim 4, Khalate and Narain discloses the system of claim 1, wherein the system is configured to generate one or more predictive incidents based on the time-granular normalized characteristics and insights to provide an earlier view of an anomalous behavior of the equipment before converting an incident into a prediction for (Khalate discloses that the predicative diagnostics system 502 is configured to predict faults in the connected equipment before the connected equipment 610 reports the faults based on the training model which will forecast whether the new data or points regarding the current operation of the connected equipment 610 indicates an anomaly/fault condition) (Khalate, para. 123).

Regarding claim 5, Khalate and Narain discloses the system of claim 1, wherein the insights and service actionable generation module is further configured to suggest the generated SACT as a recommendation to a user, and wherein the recommendation comprises severity of a deteriorating behavior at that instance of time, a stage of deterioration with respect to overall predefined stages in which failure happens and an effect of combined anomalous behavior pattern on the equipment, and wherein the insights and service actionable generation module is further configured to compute and update the user about number of days remaining to reach a final stage of failure (Khalate discloses that the fault predictions 750 may provide an advance warning and identify a particular fault, a particular device of the connected equipment 610 in which the fault is predicted to occur, and/or estimated time at which the fault is estimated to occur and also recommended actions and/or facilitate preventative measures to repair the connected equipment 610 to prevent the fault from occurring ) (Khalate, para. 108).

Regarding claim 6, Khalate and Narain discloses the system of claim 1, wherein the system is configured to auto-detect and incorporate an effect of an action taken on the SACT to validate the action in terms of quality and comprehensiveness (Khalate discloses that the fault predictions 750 may provide an advance warning and identify a particular fault, a particular device of the connected equipment 610 in which the fault is predicted to occur, and/or estimated time at which the fault is estimated to occur and also recommended actions and/or facilitate preventative measures to repair the connected equipment 610 to prevent the fault from occurring ) (Khalate, para. 108).

Regarding claim 7, Khalate and Narain discloses the system of claim 1, wherein the system is configured to self-learn and identify residual unidentified behaviors under each performance master category, to group the residual unidentified behaviors and to identify actions leading to a change in the residual unidentified behaviors (Khalate discloses that the predicative diagnostics system 502 is configured to learn from past data and create an algorithmic model which can (i) update itself and make predictions based on to the changing time frame and geographical conditions, (ii) recognize patterns exhibited by faults, and/or (iii) automatically find the most likely diagnostics by learning from the patterns exhibited by the faults) (Khalate, para. 95).

Regarding claim 8, Khalate and Narain discloses the system of claim 1, wherein the profiling module is further configured to express an impact of dependency/relation of the equipment on other equipment as a deterministic classification to establish intransitive-transitive and transitive-transitive correlation amongst the equipment and the  (Narain discloses that the transitive closure is provided to facilitate queries without having to search multiple levels of the hierarchical tree(s)) (Narain, para. 221).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Narain related to having a transitive behavior and to combine with Khalate and Narain in order to increase the efficiency of generating optimized data time series from the raw data time series (Narain, para. 4).

Regarding claim 9, Khalate discloses a method for generating equipment behavior, comprising:
behaviorally classifying an equipment associated with a system into normalizing classification and behavior classification based on characterized data and attributes received corresponding to the equipment (Khalate discloses that the predicative diagnostics system gathers data and/or parameters from one or more chillers (equipment); from the collected data, the predicative diagnostics system predicts and classifies whether the chiller in real time operating conditions are “trending” or to be faulty or are normal) (Khalate, para. 96);
processing the normalizing and behavior classifications to generate one or more profiles corresponding to the equipment, and wherein the one or more profiles represent (Khalate discloses that the profile generator 1322 configured to develop user profiles and/or time profiles for a respective room based on the identified usage patterns by the pattern recognition) (Khalate, Fig. 13; para. 143);
generating time-granular normalized characteristics for the equipment using the time-granular behavior patterns (Khalate discloses that the profile generator 1322 configured to develop user profiles and/or time profiles for a respective room based on the identified usage patterns by the pattern recognition) (Khalate, Fig. 13; para. 143); and
normalizing variances of the generated time-granular normalized characteristics and the time-granular behavior patterns to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation (Khalate discloses that the fault predictions 750 include fault indications as well as recommendations actions to repair connected equipment 610 to prevent the fault from occurring) (Khalate, para. 108).
Khalate does not explicitly disclose normalizing variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation.
In analogous art, Narain teaches normalizing variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation (Narain discloses that the process 5300 calculates normalized CDD, HDD, and energy consumption (variances) for each time interval in a baseline period or duration) (Narain, para. 292).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Narain related to normalizing variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations and to combine with Khalate in order to increase the efficiency of generating optimized data time series from the raw data time series (Narain, para. 4).

Regarding claim 14, Khalate and Narain discloses the method of claim 9, further comprising, generating one or more predictive incidents based on the time-granular normalized characteristics and insights to provide an earlier view of an anomalous behavior of the equipment before converting an incident into a prediction for failure, and wherein the generated predictive incidents are placed into an immediate monitoring list and graduating the predictive incidents to be a service actionable as the condition of the equipment persists (Khalate discloses that the predicative diagnostics system 502 is configured to predict faults in the connected equipment before the connected equipment 610 reports the faults based on the training model which will forecast whether the new data or points regarding the current operation of the connected equipment 610 indicates an anomaly/fault condition) (Khalate, para. 123).

Regarding claim 15, Khalate and Narain discloses the method of claim 9, further comprising, suggesting the generated SACT as a recommendation to a user, and wherein the recommendation comprises severity of a deteriorating behavior at that instance of time, a stage of deterioration with respect to overall predefined stages in which failure happens and an effect of combined anomalous behavior pattern on the equipment, and wherein computing and updating the user about number of days remaining to reach a final stage of failure (Khalate discloses that the fault predictions 750 may provide an advance warning and identify a particular fault, a particular device of the connected equipment 610 in which the fault is predicted to occur, and/or estimated time at which the fault is estimated to occur and also recommended actions and/or facilitate preventative measures to repair the connected equipment 610 to prevent the fault from occurring ) (Khalate, para. 108).

Regarding claim 16, Khalate and Narain discloses the method of claim 9, further comprising, auto-detecting and incorporating an effect of an action taken on the SACT to validate the action in terms of quality and comprehensiveness (Khalate discloses that the fault predictions 750 may provide an advance warning and identify a particular fault, a particular device of the connected equipment 610 in which the fault is predicted to occur, and/or estimated time at which the fault is estimated to occur and also recommended actions and/or facilitate preventative measures to repair the connected equipment 610 to prevent the fault from occurring ) (Khalate, para. 108).

Regarding claim 17, Khalate and Narain discloses the method of claim 9, further (Khalate discloses that the predicative diagnostics system 502 is configured to learn from past data and create an algorithmic model which can (i) update itself and make predictions based on to the changing time frame and geographical conditions, (ii) recognize patterns exhibited by faults, and/or (iii) automatically find the most likely diagnostics by learning from the patterns exhibited by the faults) (Khalate, para. 95).

Regarding claim 18, Khalate and Narain discloses the method of claim 17, further comprising, interacting based on generalized intent represented as user-interpretable classifications rather than data values and for using one or more combinations of equipment behaviors representing different objectives to make behavior deterministic and isolated for a particular objective (Khalate discloses that the predicative diagnostics system 502 is configured to learn from past data and create an algorithmic model which can (i) update itself and make predictions based on to the changing time frame and geographical conditions, (ii) recognize patterns (objectives) exhibited by faults, and/or (iii) automatically find the most likely diagnostics by learning from the patterns exhibited by the faults) (Khalate, para. 95).

Regarding claim 19, Khalate and Narain discloses the method of claim 9, further comprising, expressing an impact of dependency/relation of the equipment on other equipment as a deterministic classification to establish intransitive-transitive and (Narain discloses that the transitive closure is provided to facilitate queries without having to search multiple levels of the hierarchical tree(s)) (Narain, para. 221).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Narain related to having a transitive behavior and to combine with Khalate and Narain in order to increase the efficiency of generating optimized data time series from the raw data time series (Narain, para. 4).

Regarding claim 20, Khalate discloses a computer readable medium (Khalate, para. 52) comprising one or more processors (Khalate, para. 52) and a memory (Khalate, para. 52) coupled to the one or more processors, the memory storing instructions executed by the one or more processors, the one or more processors configured to:
behaviorally classify an equipment associated with a system into normalizing classification and behavior classification based on characterized data and attributes received corresponding to the equipment (Khalate discloses that the predicative diagnostics system gathers data and/or parameters from one or more chillers (equipment); from the collected data, the predicative diagnostics system predicts and classifies whether the chiller in real time operating conditions are “trending” or to be faulty or are normal) (Khalate, para. 96);
process the normalizing and behavior classifications to generate one or more profiles corresponding to the equipment, and wherein the one or more profiles represent time-granular behavior patterns of the equipment (Khalate discloses that the profile generator 1322 configured to develop user profiles and/or time profiles for a respective room based on the identified usage patterns by the pattern recognition) (Khalate, Fig. 13; para. 143);
generate time-granular normalized characteristics for the equipment using the time-granular behavior patterns (Khalate discloses that the profile generator 1322 configured to develop user profiles and/or time profiles for a respective room based on the identified usage patterns by the pattern recognition) (Khalate, Fig. 13; para. 143); and
normalize variances of the generated time-granular normalized characteristics and the time-granular behavior patterns to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation (Khalate discloses that the fault predictions 750 include fault indications as well as recommendations actions to repair connected equipment 610 to prevent the fault from occurring) (Khalate, para. 108).
Khalate does not explicitly disclose normalize variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations that is integrated into workflows to drive action and receive prediction confirmation.
In analogous art, Narain teaches normalize variances of the generated time- (Narain discloses that the process 5300 calculates normalized CDD, HDD, and energy consumption (variances) for each time interval in a baseline period or duration) (Narain, para. 292).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Narain related to normalizing variances of the generated time-granular normalized characteristics and the time-granular behavior patterns over a time duration to generate possible service actionable (SACT) recommendations and to combine with Khalate in order to increase the efficiency of generating optimized data time series from the raw data time series (Narain, para. 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441
12/30/2021

/RAZU A MIAH/Primary Examiner, Art Unit 2441